
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.25


CREDIT AGREEMENT


(LINE OF CREDIT)

(LETTER OF CREDIT SUB-FACILITY)

        This Agreement (the "Agreement") is made and entered into as of
September 18, 2003, by and between BANK OF THE WEST (the "Bank") and GOLDEN
STATE VINTNERS (the "Borrower"), on the terms and conditions that follow:

SECTION
1
DEFINITIONS

1.1Certain Defined Terms: Unless elsewhere defined in this Agreement, the
following terms shall have the following meanings (such meanings to be generally
applicable to the singular and plural forms of the terms defined):

1.1.1"Acceptable Inventory": shall mean inventory as defined in the California
Uniform Commercial Code.

1.1.2"Accounts Receivable": shall mean, individually and collectively as the
context so requires, any and all accounts, chattel paper and general intangibles
owed or owing to Borrower by Account Debtors, whether now owned or hereafter
acquired by Borrower, or in which the Borrower may now have or hereafter acquire
any interest.

1.1.3"Account Debtor": shall mean the person or entity obligated to the Borrower
upon an Account.

1.1.4"Advance": shall mean an advance to the Borrower under the credit facility
(ies) described in Section 2.

1.1.5"Borrowing Base": shall mean, as determined by the Bank from time to time,
the lesser of: (i) 70% of the aggregate amount of Accounts Receivable of the
Borrower plus 35% of the Value of Acceptable Inventory of the Borrower; or
(ii) $22,000,000.00 through January 31, 2004, $14,000,000.00 from February 1,
2004 through March 31, 2004, $10,000,000.00 from April 1, 2004 through June 30,
2004, and $14,000,000.00 thereafter.

1.1.6"Business Day": shall mean a day, other than a Saturday or Sunday, on which
commercial banks are open for business in California.

1.1.7"Cash Flow": shall mean the sum of net income after tax and exclusive of
extraordinary gains, plus depreciation and amortization expense minus dividends
and distributions.

1.1.8"Collateral": shall mean the property described in Section 3, together with
any other personal or real property in which the Bank may be granted a lien or
security interest to secure payment of the Obligations.

1.1.9"Crops": shall mean the crops described in Section 3.

1.1.10"Current Assets": shall mean current assets as determined in accordance
with generally accepted accounting principles, less all amounts due from
affiliates, officers or employees.

1.1.11"Current Liabilities": shall mean current liabilities as determined in
accordance with generally accepted accounting principles, including any negative
cash balance on the Borrower's financial statement.

1

--------------------------------------------------------------------------------

1.1.12"Debt": shall mean all liabilities of the Borrower less Subordinated Debt,
if any.

1.1.13"Effective Tangible Net Worth": shall mean the Borrower's stated net worth
plus Subordinated Debt but less all intangible assets of the Borrower (i.e.,
goodwill, trademarks, patents, copyrights, organization expense, and similar
intangible items including, but not limited to, investments in and all amounts
due from affiliates, officers or employees).

1.1.14"Environmental Claims": shall mean all claims, however asserted, by any
governmental authority or other person alleging potential liability or
responsibility for violation of any Environmental Law or for Discharge or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, Discharges,
emissions or releases) of any Hazardous Material at, in, or from property,
whether or not owned by the Borrower, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

1.1.15"Environmental Laws": shall mean all federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental
authorities, in each case relating to environmental, health, safety and land use
matters; including the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 ("CERCLA"), the Clean Air Act, the Federal Water Pollution
Control Act of 1972, the Solid Waste Disposal Act, the Federal Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Emergency
Planning and Community Right-to-Know Act, the California Hazardous Waste Control
Law, the California Solid Waste Management, Resource, Recovery and Recycling
Act, the California Water Code and the California Health and Safety Code.

1.1.16"Environmental Permits": shall have the meaning provided in Section 5.11
hereof.

1.1.17"ERISA": shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.

1.1.18"Event of Default": shall have the meaning set forth in Section 7.

1.1.19"Expiration Date": shall mean October 5, 2004, or the date of termination
of the Bank's commitment to lend under this Agreement pursuant to Section 8,
whichever shall occur first.

1.1.20"Fixed Rate Advance": shall have the respective meaning as it is defined
for each facility under Section 2, hereof if applicable.

1.1.21"Fixed Rate": shall have the respective meaning as it is defined for each
facility under Section 2, hereof if applicable.

1.1.22"Hazardous Materials": shall mean all those substances which are regulated
by, or which may form the basis of liability under, any Environmental Law,
including all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

2

--------------------------------------------------------------------------------

1.1.23"Indebtedness": shall mean, with respect to the Borrower, (i) all
indebtedness for borrowed money or for the deferred purchase price of property
or services in respect of which the Borrower is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which the
Borrower otherwise assures a creditor against loss and (ii) obligations under
leases which shall have been or should be, in accordance with generally accepted
accounting principles, reported as capital leases in respect of which the
Borrower is liable, contingently or otherwise, or in respect of which the
Borrower otherwise assures a creditor against loss.

1.1.24"Interest Period": shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

1.1.25"Inventory": shall mean the inventory described in Section 3.

1.1.26"Letter of Credit Sub-Facility": shall mean the sub-facility described as
such in Section 2.

1.1.27"LIBOR Advance": shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

1.1.28"LIBOR Interest Period": shall have the respective meaning as it is
defined for each facility under Section 2, hereof.

1.1.29"LIBOR Rate": shall have the respective meaning as it is defined for each
facility under Section 2, hereof.

1.1.30"Line Account": shall have the meaning provided in Section 2.3 hereof.

1.1.31"Line of Credit": shall mean the credit facility described as such in
Section 2.

1.1.32"Obligations": shall mean all amounts owing by the Borrower to the Bank
pursuant to this Agreement including, but not limited to, the unpaid principal
amount of any loans or advances.

1.1.33"Ordinary Course of Business": shall mean, with respect to any transaction
involving the Borrower or any of its subsidiaries or affiliates, the ordinary
course of the Borrower's business, as conducted by the Borrower in accordance
with past practice and undertaken by the Borrower in good faith and not for the
purpose of evading any covenant or restriction in this Agreement or in any other
document, instrument or agreement executed in connection herewith.

1.1.34"Permitted Liens": shall mean: (i) liens and security interests securing
indebtedness owed by the Borrower to the Bank; (ii) liens for taxes, assessments
or similar charges not yet due; (iii) liens of materialmen, mechanics,
warehousemen, or carriers or other like liens arising in the Ordinary Course of
Business and securing obligations which are not yet delinquent; (iv) purchase
money liens or purchase money security interests upon or in any property
acquired or held by the Borrower in the Ordinary Course of Business to secure
Indebtedness outstanding on the date hereof or permitted to be incurred herein;
(v) liens and security interests which, as of the date hereof, have been
disclosed to and approved by the Bank in writing; and (vi) those liens and
security interests which in the aggregate constitute an immaterial and
insignificant monetary amount with respect to the net value of the Borrower's
assets.

1.1.35"Prime Rate": shall mean an index for a variable interest rate which is
quoted, published or announced by Bank as its prime rate and as to which loans
may be made by Bank at, above or below such rate.

3

--------------------------------------------------------------------------------

1.1.36"Subordinated Debt": shall mean such liabilities of the Borrower which
have been subordinated to those owed to the Bank in a manner acceptable to the
Bank.

1.1.37"Value": shall mean the lesser of the Borrower's cost of Acceptable
Inventory or the book value thereof or the wholesale market value thereof in
such quantities and on such terms as the Bank in its sole discretion may deem
appropriate.

1.1.38"Variable Rate Advance": shall have the respective meaning as it is
defined for each facility under Section 2, hereof.

1.1.39"Variable Rate": shall have the respective meaning as it is defined for
each facility under Section 2, hereof.

1.1.40"Working Capital": shall mean Current Assets minus Current Liabilities.



1.2Accounting Terms: All references to financial statements, assets,
liabilities, and similar accounting items not specifically defined herein shall
mean such financial statements or such items prepared or determined in
accordance with generally accepted accounting principles consistently applied
and, except where otherwise specified, all financial data submitted pursuant to
this Agreement shall be prepared in accordance with such principles.

1.3Other Terms: Other terms not otherwise defined shall have the meanings
attributed to such terms in the California Uniform Commercial Code as in effect
on July 1, 2001 and from time to time thereafter.

SECTION
2
CREDIT FACILITIES

2.1THE LINE OF CREDIT

2.1.1The Line of Credit: On terms and conditions as set forth herein, the Bank
agrees to make Advances to the Borrower from time to time from the date hereof
to the Expiration Date, provided the aggregate amount of such Advances
outstanding at any time does not exceed the Borrowing Base (the "Line of
Credit"). Within the foregoing limits, the Borrower may borrow, partially or
wholly prepay, and reborrow under this Section 2.1. Proceeds of the Line of
Credit shall be used for general working capital purposes.

2.1.2Making Line Advances: Each Advance shall be conclusively deemed to have
been made at the request of and for the benefit of the Borrower (i) when
credited to any deposit account of the Borrower maintained with the Bank or
(ii) when paid in accordance with the Borrower's written instructions. Subject
to the requirements of Section 4 and provided such request is made in a timely
manner as provided in Section 2.1.5 below, Advances shall be made by the Bank
under the Line of Credit.

2.1.3Repayment:

(i)If at any time the aggregate principal amount of the outstanding Advances
shall exceed the Line of Credit, the Borrower hereby promises and agrees,
immediately upon written or telephonic notice from the Bank, to pay to the Bank
an amount equal to the difference between the outstanding principal balance of
the Advances and the Line of Credit.

(ii)On the Expiration Date, the Borrower hereby promises and agrees to pay to
the Bank in full the aggregate unpaid principal amount of all Advances then
outstanding, together with all accrued and unpaid interest thereon.

4

--------------------------------------------------------------------------------

2.1.4Interest on Advances: Interest shall accrue from the date of each Advance
under the Line of Credit at one of the following rates, as quoted by the Bank
and as elected by the Borrower below:

(i)Variable Rate Advances: A variable rate per annum equivalent to the Prime
Rate (the "Variable Rate"). Interest shall be adjusted concurrently with any
change in the Prime Rate. An Advance based upon the Variable Rate is hereinafter
referred to as a "Variable Rate Advance".

(ii)Fixed Rate Advances: A fixed rate per annum quoted by the Bank for 30, 60,
90 or 180 days or for such other period of time that the Bank may quote and
offer (provided that any such period of time does not extend beyond the
Expiration Date) (the "Interest Period") for Advances in the minimum amount of
$250,000.00. Such interest rate shall be a percentage approximately equivalent
to 1.75% in excess of the rate which the Bank determines in its sole and
absolute discretion to be equal to the Bank's cost of acquiring funds (adjusted
for any and all assessments, surcharges and reserve requirements pertaining to
the borrowing or purchase by the Bank of such funds) in an amount approximately
equal to the amount of the relevant Advance and for a period of time
approximately equal to the relevant Interest Period (the "Fixed Rate"). Advances
based upon the Fixed Rate are hereinafter referred to as "Fixed Rate Advances".

(iii)LIBOR Advances: A fixed rate quoted by the Bank for 1, 2, 3, or 6 months or
for such other period of time that the Bank may quote and offer (provided that
any such period of time does not extend beyond the Expiration Date) (the "LIBOR
Interest Period") for Advances in the minimum amount of $250,000.00. Such
interest rate shall be a percentage approximately equivalent to 1.75% in excess
of the Bank's LIBOR Rate which is that rate determined by the Bank's Treasury
Desk as being the arithmetic mean (rounded upwards, if necessary, to the nearest
whole multiple of one-sixteenth of one percent (1/16%)) of the U. S. dollar
London Interbank Offered Rates for such period appearing on page 3750 (or such
other page as may replace page 3750) of the Telerate screen at or about
11:00 a.m. (London time) on the second Business Day prior to the first days of
such period (adjusted for any and all assessments, surcharges and reserve
requirements) (the "LIBOR Rate"). An Advance based upon the LIBOR Rate is
hereinafter referred to as a "LIBOR Advance".

Interest on any Advance shall be computed on the basis of 360 days per year, but
charged on the actual number of days elapsed.

The Borrower hereby promises and agrees to pay interest in arrears on all
Advances on the 5th calendar day of each month.

If interest is not paid as and when it is due, it shall be added to the
principal, become and be treated as a part thereof, and shall thereafter bear
like interest.

2.1.5Notice of Borrowing: Upon written or telephonic notice which shall be
received by the Bank at or before 2:00 p.m. (California time) on a Business Day,
the Borrower may borrow under the Line of Credit by requesting:

(i)A Variable Rate Advance or Fixed Rate Advance: A Variable Rate Advance or
Fixed Rate Advance may be made on the day notice is received by the Bank;
provided, however, that if the Bank shall not have received notice at or before
2:00 p.m. on the day such Advance is requested to be made, such Variable Rate
Advance or Fixed Rate Advance may, at the Bank's option, be made on the next
Business Day.

5

--------------------------------------------------------------------------------

(ii)A LIBOR Advance: Notice of any LIBOR Advance shall be received by the Bank
no later than two Business Days prior to the day (which shall be a Business Day)
on which the Borrower requests such LIBOR Advance to be made.



2.1.6Notice of Election to Adjust Interest Rate: Upon telephonic notice which
shall be received by the Bank at or before 2:00 p.m. (California time) on a
Business Day, the Borrower may elect:

(i)That interest on a Variable Rate Advance shall be adjusted to accrue at the
Fixed Rate; provided, however, that such notice shall be received by the Bank no
later than 2:00 p.m. on the Business Day on which the Borrower requests that
interest be adjusted to accrue at the Fixed Rate.

(ii)That interest on a Variable Rate Advance shall be adjusted to accrue at the
LIBOR Rate; provided, however, that such notice shall be received by the Bank no
later than two Business Days prior to the Business Day on which the Borrower
requests that interest be adjusted to accrue at the LIBOR Rate.

(iii)That interest on a Fixed Rate Advance shall continue to accrue at a newly
quoted Fixed Rate or shall be adjusted to commence to accrue at the Variable
Rate; provided, however, that such notice shall be received by the Bank no later
than 2:00 p.m. on the last day of the Interest Period pertaining to such Fixed
Rate Advance. If the Bank shall not have received notice (as prescribed herein)
of the Borrower's election that interest on any Fixed Rate Advance shall
continue to accrue at the newly quoted Fixed Rate as the case may be the
Borrower shall be deemed to have elected that interest thereon shall be adjusted
to accrue at the Variable Rate upon the expiration of the relevant Interest
Period pertaining to such Advance.

(iv)That interest on a Fixed Rate Advance shall accrue at a newly quoted LIBOR
Rate or interest on a LIBOR Advance shall continue to accrue at a newly quoted
Fixed Rate or LIBOR Rate or shall be adjusted to commence to accrue at the
Variable Rate; provided, however, that such notice shall be received by the Bank
no later than two Business Days prior to the last day of the relevant Interest
Period or LIBOR Interest Period, as applicable. If the Bank shall not have
received notice as prescribed herein of the Borrower's election that interest on
any Fixed Rate Advance shall accrue interest at a newly quoted LIBOR Rate or at
a newly quoted Fixed Rate pursuant to subparagraph (iii) hereinabove; or any
LIBOR Advance shall continue to accrue at the newly quoted Fixed Rate or LIBOR
Rate as the case may be, the Borrower shall be deemed to have elected that
interest thereon shall be adjusted to accrue at the Variable Rate upon the
expiration of the relevant Interest Period or LIBOR Interest Period pertaining
to such Advance.

2.1.7Prepayment: The Borrower may prepay any Advance in whole or in part, at any
time and without penalty, provided, however, that: (i) any partial prepayment
shall first be applied at the Bank's option, to accrued and unpaid interest and
next to the outstanding principal balance; and (ii) during any period of time in
which interest is accruing on any Advance on the basis of the LIBOR Rate or
Fixed Rate, no prepayment shall be made except on a day which is the last day of
the LIBOR Interest Period or Interest Period pertaining thereto. If the whole or
any part of any LIBOR Advance or Fixed Rate Advance is prepaid by reason of
acceleration or otherwise, the Borrower shall, upon the Bank's request, promptly
pay to and indemnify the Bank for all costs, expenses and any loss (including
loss of future interest income) actually incurred by the Bank and any loss
(including loss of profit resulting from the re-employment of funds) deemed
sustained by the Bank as a consequence of such prepayment.

6

--------------------------------------------------------------------------------

The Bank shall be entitled to fund all or any portion of its Advances in any
manner it may determine in its sole discretion, but all calculations and
transactions hereunder shall be conducted as though the Bank actually funded all
Advances through the purchase of dollar deposits bearing interest at the same
rate as U.S. Treasury securities in the amount of the relevant Advance and in
maturities corresponding to the date of such purchase to the Expiration Date
hereunder.

2.1.8Indemnification for LIBOR Rate or Fixed Rate Costs: During any period of
time in which interest on any Advance is accruing on the basis of the LIBOR Rate
or Fixed Rate, the Borrower shall, upon the Bank's request, promptly pay to and
reimburse the Bank for all costs incurred and payments made by the Bank by
reason of any future assessment, reserve, deposit or similar requirement or any
surcharge, tax or fee imposed upon the Bank or as a result of the Bank's
compliance with any directive or requirement of any regulatory authority
pertaining or relating to funds used by the Bank in quoting and determining the
LIBOR Rate or Fixed Rate.

2.1.9Conversion from LIBOR Rate or Fixed Rate to Variable Rate: In the event
that the Bank shall at any time determine that the accrual of interest on the
basis of the LIBOR Rate or Fixed Rate (i) has become infeasible because the Bank
is unable to determine the LIBOR Rate or Fixed Rate due to the unavailability of
U.S. Dollar deposits, contracts or certificates of deposit in an amount
approximately equal to the amount of the relevant Advance and for a period of
time approximately equal to the relevant LIBOR Interest Period or Interest
Period as the case may be or (ii) is or has become unlawful by reason of the
Bank's compliance with any new law, rule, regulation, guideline or order, or any
new interpretation of any present law, rule, regulation guideline or order, then
the Bank shall promptly give telephonic notice thereof (confirmed in writing) to
the Borrower, in which event any Advance bearing interest at either the LIBOR
Rate or Fixed Rate as the case may be shall be deemed to be a Variable Rate
Advance and interest shall thereupon immediately accrue at the Variable Rate and
shall continue at such rate until the Bank determines that the LIBOR Rate or
Fixed Rate is no longer infeasible or unlawful.



2.2LETTER OF CREDIT SUB-FACILITY

2.2.1Letter of Credit Sub-Facility: The Bank agrees to issue standby letters of
credit (each a "Letter of Credit") on behalf of the Borrower of up to
$250,000.00. At no time, however, shall the total principal amount of all
Advances outstanding under the Line of Credit, together with the total face
amount of all Letters of Credit outstanding, less any partial draws paid by the
Bank, exceed the Borrowing Base.

(i)Upon the Bank's request, the Borrower shall promptly pay to the Bank issuance
fees and such other fees, commissions, costs and any out-of-pocket expenses
charged or incurred by the Bank with respect to any Letter of Credit.

(ii)The commitment by the Bank to issue Letters of Credit shall, unless earlier
terminated in accordance with the terms of the Agreement, automatically
terminate on the Expiration Date of the Line of Credit and no Letter of Credit
shall expire on a date which is more than 90 days after the Expiration Date.

(iii)Each Letter of Credit shall be in form and substance satisfactory to the
Bank and in favor of beneficiaries satisfactory to the Bank, provided that the
Bank may refuse to issue a Letter of Credit due to the nature of the transaction
or its terms or in connection with any transaction where the Bank, due to the
beneficiary or the nationality or residence of the beneficiary, would be
prohibited by any applicable law, regulation or order from issuing such Letter
of Credit.

7

--------------------------------------------------------------------------------

(iv)Prior to the issuance of each Letter of Credit, but in no event later than
10:00 a.m. (California time) on the day such Letter of Credit is to be issued
(which shall be a Business Day), the Borrower shall deliver to the Bank a duly
executed form of the Bank's standard form of application for issuance of a
Letter of Credit with proper insertions.

(v)The Borrower shall, upon the Bank's request, promptly pay to and reimburse
the Bank for all costs incurred and payments made by the Bank by reason of any
future assessment, reserve, deposit or similar requirement or any surcharge, tax
or fee imposed upon the Bank or as a result of the Bank's compliance with any
directive or requirement of any regulatory authority pertaining or relating to
any Letter of Credit.

In the event that the Borrower fails to pay any drawing under any Letter of
Credit or the balances in the depository account or accounts maintained by the
Borrower with Bank are insufficient to pay such drawing, without limiting the
rights of Bank hereunder or waiving any Event of Default caused thereby, Bank
may, and Borrower hereby authorizes Bank to create an Advance bearing interest
at the rate or rates provided in Section 9.2 hereof to pay such drawing.

2.3Line Account: The Bank shall maintain on its books a record of account in
which the Bank shall make entries for each Advance and such other debits and
credits as shall be appropriate in connection with the credit facilities granted
hereunder (the "Line Account"). The Bank shall provide the Borrower with a
statement of the Borrower's Line Account, which statement shall be considered to
be correct and conclusively binding on the Borrower unless the Borrower notifies
the Bank to the contrary within 30 days after the Borrower's receipt of any such
statement which it deems to be incorrect.

2.4Authorization to Charge Account(s): The Borrower hereby authorizes the Bank,
if and to the extent payment owed to the Bank under this Agreement is not made
when due, to charge, from time to time, against any or all of the Borrower's
deposit accounts with the Bank any amount so due.

8

--------------------------------------------------------------------------------



2.5Payments: If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension. All payments
required to be made hereunder shall be made to the office of the Bank designated
for the receipt of notices herein or such other office as Bank shall from time
to time designate.

2.6Late Payment: In addition to any other rights the Bank may have hereunder, if
any payment of principal or interest or any portion thereof, under this
Agreement is not paid within 5 days of when due, a late payment charge equal to
five percent (5%) of such past due payment may be assessed and shall be
immediately payable.

SECTION
3
COLLATERAL

3.1The Collateral: To secure payment and performance of all the Borrower's
Obligations under this Agreement and all other liabilities, loans, guarantees,
covenants and duties owed by the Borrower to the Bank, whether or not evidenced
by this or by any other agreement, absolute or contingent, due or to become due,
now existing or hereafter and howsoever created, the Borrower hereby grants the
Bank a security interest in and to all of the following property ("Collateral"):


(i)Inventory. All inventory now owned or hereafter acquired by the Borrower,
including, but not limited to, all raw materials, work in process, finished
goods, inventory leased to others or held for lease, merchandise, parts and
supplies of every kind and description, including inventory temporarily out of
the Borrower's custody or possession, together with all returns on accounts (the
"Inventory").

(ii)Accounts. All accounts, letter of credit rights, commercial tort claims,
contract rights and general intangibles, including software and payment
intangibles, now owned or hereafter created or acquired by the Borrower,
including, but not limited to, all receivables, including as-extracted
receivables, credit card receivables, health care receivables, insurance
receivables, software receivables and license fees, goodwill, trademarks,
trademark applications, trade styles, trade names, patents, patent applications,
copyrights and copyright applications, customer lists, business records and
computer programs, tapes, disks and related data processing software that at any
time evidence or contain information relating to any of the Collateral.

(iii)Documents. All documents, instruments and chattel paper, whether electronic
or tangible, now owned or hereafter acquired by the Borrower, including, but not
limited to, warehouse and other receipts, bills of sale, promissory notes and
bills of lading.

(iv)Monies. All monies, deposit accounts, certificates of deposit, investment
property and securities of the Borrower now or hereafter in the Bank's or its
agents' possession.

(v)Farm Products. All farm products, other than standing timber, now owned or
hereafter acquired by or for the benefit of the Borrower in connection with the
farming operations of the Borrower, including all crops grown, growing or to be
grown, whether produced on trees, vines or bushes, or aquatic goods produced by
aquacultural operations (the "Crops"); all supplies used or produced in the
farming operations of the Borrower; products of crops in their unmanufactured
state; and the products and proceeds of the foregoing, and any additions to,
substitutions for or replacements thereof.

9

--------------------------------------------------------------------------------

(vi)Water Rights. All of Borrower's now existing or hereafter acquired water
rights of every kind and description, whether appurtenant, riparian or
prescriptive or arising by virtue of any contract or other agreement.

The Bank's security interest in the Collateral shall be a continuing lien and
shall include the proceeds and products of the Collateral including, but not
limited to, the proceeds of any insurance thereon.

Borrower hereby consents to and instructs Bank to file financing statements in
all locations deemed appropriate by the Bank from time to time.

The security interest granted to Bank in the Collateral shall not secure or be
deemed to secure any Indebtedness of the Borrower to the Bank which is, at the
time of its creation, subject to the provisions of any state or federal consumer
credit or truth-in-lending disclosure statutes.

SECTION
4
CONDITIONS PRECEDENT

4.1Conditions Precedent to the Initial Extension of Credit: The obligation of
the Bank to make the initial Advance or the first extension of credit to or on
account of the Borrower hereunder is subject to the conditions precedent that
the Bank shall have received before the date of such initial Advance or such
first extension of credit all of the following, in form and substance
satisfactory to the Bank:


(i)Authority to Borrow. Evidence that the execution, delivery and performance by
the Borrower of this Agreement and any document, instrument or agreement
required hereunder have been duly authorized.

(ii)Guarantors. Continuing guaranty in favor of the Bank executed by the
following, together with evidence that the execution, delivery and performance
by any guarantor has been duly authorized: Golden State Vintners, Inc..

(iii)Fees. A fee of $25,000.00 and payment of all of the Bank's out-of-pocket
expenses in connection with the preparation and negotiation of this Agreement.

(iv)Financing Statements. UCC-1 financing statement(s) describing the
Collateral, which have been filed with the Secretary of State or the county
recorder as a lien of first priority.

(v)Miscellaneous. Such other evidence as the Bank may request to establish the
consummation of the transaction contemplated hereunder and compliance with the
conditions of this Agreement.



4.2Conditions Precedent to All Extensions of Credit: The obligation of the Bank
to make each Advance or each other extension of credit, as the case may be, to
or on account of the Borrower (including the initial Advance or the first
extension of credit) shall be subject to the further conditions precedent that,
on the date of each Advance or each extension of credit and after the making of
such Advance or extension of credit:


(i)Reporting Requirements. The Bank shall have received the documents set forth
in Section 6.1.

(ii)Subsequent Approvals. The Bank shall have received such supplemental
approvals, opinions or documents as the Bank may reasonably request.

10

--------------------------------------------------------------------------------

(iii)Representations and Warranties. The representations contained in Section 5
and in any other document, instrument or certificate delivered to the Bank
hereunder are true, correct and complete.

(iv)Event of Default. No event has occurred and is continuing which constitutes,
or with the lapse of time or giving of notice or both, would constitute an Event
of Default.

(v)Collateral. The security interest in the Collateral has been duly authorized,
created and perfected with first priority and is in full force and effect.

        The Borrower's acceptance of the proceeds of any loan, Advance or
extension of credit or the Borrower's execution of any document or instrument
evidencing or creating any Obligation hereunder shall be deemed to constitute
the Borrower's representation and warranty that all of the above statements are
true and correct.

SECTION
5
REPRESENTATIONS AND WARRANTIES

The Borrower hereby makes the following representations and warranties to the
Bank, which representations and warranties are continuing:

5.1Status: The Borrower's correct legal name is as stated in this Agreement and
the Borrower is a corporation duly organized and validly existing under the laws
of the state of California and with its chief executive office in the state of
California and is properly licensed and is qualified to do business and in good
standing in, and, where necessary to maintain the Borrower's rights and
privileges, has complied with the fictitious name statute of every jurisdiction
in which the Borrower is doing business.

5.2Authority: The execution, delivery and performance by the Borrower of this
Agreement and any instrument, document or agreement required hereunder have been
duly authorized and do not and will not: (i) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having application to the Borrower; (ii) result in a
breach of or constitute a default under any material indenture or loan or credit
agreement or other material agreement, lease or instrument to which the Borrower
is a party or by which it or its properties may be bound or affected; or
(iii) require any consent or approval of its stockholders or violate any
provision of its articles of incorporation or by-laws.

5.3Legal Effect: This Agreement constitutes, and any instrument, document or
agreement required hereunder when delivered hereunder will constitute, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.

5.4Fictitious Trade Styles: All fictitious trade styles used by the Borrower in
connection with its business operations and each state in which each such
fictitious trade style is used are listed below. The Borrower shall notify the
Bank not less than 30 days prior to effecting any change in the matters
described below or prior to using any other fictitious trade style at any future
date, indicating the trade style and state(s) of its use.


Trade Style
See attached Exhibit "A"   State of Use
All

5.5Financial Statements: All financial statements, information and other data
which may have been or which may hereafter be submitted by the Borrower to the
Bank are true, accurate and correct and have been or will be prepared in
accordance with generally accepted accounting principles consistently applied
and accurately represent the financial condition or, as applicable, the other

11

--------------------------------------------------------------------------------

information disclosed therein. Since the most recent submission of such
financial information or data to the Bank, the Borrower represents and warrants
that no material adverse change in the Borrower's financial condition or
operations has occurred which has not been fully disclosed to the Bank in
writing.

5.6Litigation: Except as have been disclosed to the Bank in writing, there are
no actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or the Borrower's properties before
any court or administrative agency which, if determined adversely to the
Borrower, would have a material adverse effect on the Borrower's financial
condition or operations or on the Collateral.

5.7Title to Assets: The Borrower has good and marketable title to all of its
assets (including, but not limited to, the Collateral) and the same are not
subject to any security interest, encumbrance, lien or claim of any third person
except for Permitted Liens.

5.8ERISA: If the Borrower has a pension, profit sharing or retirement plan
subject to ERISA, such plan has been and will continue to be funded in
accordance with its terms and otherwise complies with and continues to comply
with the requirements of ERISA.

5.9Taxes: The Borrower has filed all tax returns required to be filed and paid
all taxes shown thereon to be due, including interest and penalties, other than
such taxes which are currently payable without penalty or interest or those
which are being duly contested in good faith.

5.10Margin Stock. The proceeds of any loan or advance hereunder will not be used
to purchase or carry margin stock as such term is defined under Regulation U of
the Board of Governors of the Federal Reserve System.

5.11Environmental Compliance. The operations of the Borrower comply, and during
the term of this Agreement will at all times comply, in all respects with all
Environmental Laws; the Borrower has obtained all licenses, permits,
authorizations and registrations required under any Environmental Law
("Environmental Permits") and necessary for its ordinary course operations, all
such Environmental Permits are in good standing, and the Borrower is in
compliance with all material terms and conditions of such Environmental Permits;
neither the Borrower nor any of its present property or operations is subject to
any outstanding written order from or agreement with any governmental authority
nor subject to any judicial or docketed administrative proceeding, respecting
any Environmental Law, Environmental Claim or Hazardous Material; there are no
Hazardous Materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement, with respect to any
property of the Borrower that would reasonably be expected to give rise to
Environmental Claims; provided, however, that with respect to property leased
from an unrelated third party, the foregoing representation is made to the best
knowledge of the Borrower. In addition, (i) the Borrower does not have any
underground storage tanks that are not properly registered or permitted under
applicable Environmental Laws, or that are leaking or disposing of Hazardous
Materials off-site, and (ii) the Borrower has notified all of their employees of
the existence, if any, of any health hazard arising from the conditions of their
employment and have met all notification requirements under Title III of CERCLA
and all other Environmental Laws.

5.12Inventory:


(i)The Borrower keeps correct and accurate records. (itemizing and describing
the kind, type, quality and quantity of inventory, the Borrower's cost therefor
and selling price thereof, and the daily withdrawals therefrom and additions
thereto).

(ii)All inventory is of good and merchantable quality, free from defects.

(iii)The inventory is not stored with a bailee, warehouseman or similar party.

12

--------------------------------------------------------------------------------



5.13Water. As of the date of this Agreement, sufficient water is available and
is projected to be available, from verifiable surface and ground water sources,
or to conduct operations materially similar to prior years' operations as
evidenced by information provided by any Borrower to the Bank. Borrower has
filed with all governmental agencies, all notices and other documents required
under Federal, state and local laws and regulations in connection with the
supply of water to and use of water upon its real property.

SECTION
6
COVENANTS

The Borrower covenants and agrees that, during the term of this Agreement, and
so long thereafter as the Borrower is indebted to the Bank under this Agreement,
the Borrower will, unless the Bank shall otherwise consent in writing:

6.1Reporting and Certification Requirements: Deliver or cause to be delivered to
the Bank in form and detail satisfactory to the Bank:


(i)Not later than 120 days after the end of each of the Borrower's fiscal years,
a copy of the annual audited financial report of the Borrower for such year,
prepared by a firm of certified public accountants acceptable to Bank and
accompanied by an unqualified opinion of such firm.

(ii)Not later than 60 days after the end of each fiscal quarter, a copy of the
Borrower's financial statement as of the end of such period and a copy of Golden
State Vintners, Inc.'s Form 10Q filed with the Securities and Exchange
Commission.

(iii)Not later than 20 days after the end of each month, (i) a borrowing base
certificate ("Borrowing Base Certificate"), executed by Borrower and certifying
the amount of the Accounts and the Value of Acceptable Inventory as of the last
day of the preceding month

(iv)Promptly upon the Bank's request, such other information pertaining to the
Borrower, the Collateral or any guarantor hereunder as the Bank may reasonably
request.



6.2Financial Condition: The Borrower promises and agrees, during the term of
this Agreement and until payment in full of all of the Borrower's Obligations,
the Borrower will maintain as of the relevant times set forth below:


(i)A minimum Effective Tangible Net Worth of at least $55,000,000.00 at each
fiscal quarter end.

(ii)A ratio of Debt to Effective Tangible Net Worth of not more than 1.25 to 1
at each fiscal quarter end.

(iii)A minimum Working Capital of at least $15,000,000.00 at the end of each
fiscal year.

(iv)A ratio of Cash Flow to the current portion of long term Debt of not less
than 1.25 to 1at each fiscal year end.



6.3Preservation of Existence; Compliance with Applicable Laws: Maintain and
preserve its existence and all rights and privileges now enjoyed; and conduct
its business and operations in accordance with all applicable laws, rules and
regulations.

6.4Merge or Consolidate: Not liquidate or dissolve, merge or consolidate with or
into, or acquire any other business organization.

13

--------------------------------------------------------------------------------

6.5Maintenance of Insurance: Keep and maintain the Collateral insured for not
less than its full replacement value against all risks of loss and damage and
maintain insurance in such amounts and covering such risks as is usually carried
by companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower operates and maintain such other
insurance and coverages as may be required by the Bank. All such insurance shall
be in form and amount and with companies satisfactory to the Bank.

With respect to insurance covering properties in which the Bank maintains a
security interest or lien, such insurance shall name the Bank as loss payee
pursuant to a loss payable endorsement satisfactory to the Bank and shall not be
altered or canceled except upon 10 days' prior written notice to the Bank. Upon
the Bank's request, the Borrower shall furnish the Bank with the original policy
or binder of all such insurance.

6.6Maintenance of Collateral and Other Properties: Except for Permitted Liens,
keep and maintain the Collateral free and clear of all levies, liens,
encumbrances and security interests (including, but not limited to, any lien of
attachment, judgment or execution) and defend the Collateral against any such
levy, lien, encumbrance or security interest; comply with all laws, statutes and
regulations pertaining to the Collateral and its use and operation; execute,
file and record such statements, notices and agreements, take such actions and
obtain such certificates and other documents as necessary to perfect, evidence
and continue the Bank's security interest in the Collateral and the priority
thereof; maintain accurate and complete records of the Collateral which show all
sales, claims and allowances; and properly care for, house, store and maintain
the Collateral in good condition, free of misuse, abuse and deterioration, other
than normal wear and tear. The Borrower shall also maintain and preserve all its
properties in good working order and condition in accordance with the general
practice of other businesses of similar character and size, ordinary wear and
tear excepted.

6.7Payment of Obligations and Taxes: Make timely payment of all assessments and
taxes and all of its liabilities and obligations including, but not limited to,
trade payables, unless the same are being contested in good faith by appropriate
proceedings with the appropriate court or regulatory agency. For purposes
hereof, the Borrower's issuance of a check, draft or similar instrument without
delivery to the intended payee shall not constitute payment.

6.8Inspection Rights and Accounting Records: The Borrower will maintain adequate
books and records in accordance with generally accepted accounting principles
consistently applied and in a manner otherwise acceptable to Bank, and, at any
reasonable time and from time to time, permit the Bank or any representative
thereof to examine and make copies of the records and visit the properties of
the Borrower and discuss the business and operations of the Borrower with any
employee or representative thereof. If the Borrower shall maintain any records
(including, but not limited to, computer generated records or computer programs
for the generation of such records) in the possession of a third party, the
Borrower hereby agrees to notify such third party to permit the Bank free access
to such records at all reasonable times and to provide the Bank with copies of
any records which it may request, all at the Borrower's expense, the amount of
which shall be payable immediately upon demand.

6.9Liens and Encumbrances: Not create, assume or permit to exist any security
interest, encumbrance, mortgage, deed of trust, or other lien (including, but
not limited to, a lien of attachment, judgment or execution) affecting any of
the Borrower's properties, or execute or allow to be filed any financing
statement or continuation thereof affecting any of such properties, except for
Permitted Liens or as otherwise provided in this Agreement, and except liens and
security interests associated with Indebtedness of up to $1,000,000.00 in any
one fiscal year.

14

--------------------------------------------------------------------------------

6.10Transfer Assets: Not, after the date hereof, sell, contract for sale,
convey, transfer, assign, lease or sublet, any of its assets (including, but not
limited to, the Collateral) except in the Ordinary Course of Business and, then,
only for full, fair and reasonable consideration.

6.11Change in Nature of Business: Not make any material change in its financial
structure or the nature of its business as existing or conducted as of the date
hereof.

6.12Maintenance of Jurisdiction: Borrower shall maintain the jurisdiction of its
organization and chief executive office, or if applicable, principal residence,
as set forth herein and not change such jurisdiction name or form of
organization without 30 days prior written notice to Bank.

6.13Compensation of Employees: Compensate its employees for services rendered at
an hourly rate at least equal to the minimum hourly rate prescribed by any
applicable federal or state law or regulation.

6.14Capital Expense: Not make any fixed capital expenditure or any commitment
therefor, including, but not limited to, incurring liability for leases which
would be, in accordance with generally accepted accounting principles, reported
as capital leases, or purchase any real or personal property in an aggregate
amount exceeding $5,000,000.00 in any one fiscal year.

6.15Notice: Give the Bank prompt written notice of any and all (i) Events of
Default; (ii) litigation, arbitration or administrative proceedings to which the
Borrower is a party and in which the claim or liability exceeds $250,000.00 or
which affects the Collateral; (iii) other matters which have resulted in, or
might result in a material adverse change in the Collateral or the financial
condition or business operations of the Borrower, and (iv) any enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against the Borrower or any of its properties.

6.16Environmental Compliance: The Borrower shall conduct its operations and keep
and maintain all of its property in compliance with all Environmental Laws and,
upon the written request of the Bank, the Borrower shall submit to the Bank, at
the Borrower's sole cost and expense, at reasonable intervals, a report
providing the status of any environmental, health or safety compliance, hazard
or liability.

6.17Inventory:


(i)Except as provided herein below, the Borrower's inventory shall, at all
times, be in the Borrower's physical possession, shall not be held by others on
consignment, sale on approval, or sale or return and shall be kept only at: 607
Airport Road, Napa, CA 94558, 38558 Rd. 128, Cutler, CA 93615; 8418 South Lac
Jac Ave., Parlier, CA 93648; 7409 W. Central Ave., Fresno, CA 93706; 401 S. St.
Helena Hwy., St. Helena, CA 94574; 1777 Metz Road, Soledad, CA 93960; 1175
Commerce Blvd., Suite D, American Canyon, CA 94503; and 1075 Golden Gate Drive,
Napa, CA 94559.

(ii)The Borrower shall keep correct and accurate records.

(iii)All inventory shall be of good and merchantable quality, free from defects.

(iv)The inventory shall not at any time or times hereafter be stored with a
bailee, warehouseman or similar party without the Bank's prior written consent
and, in such event, the Borrower will concurrently therewith cause any such
bailee, warehouseman or similar party to issue and deliver to the Bank, in form
acceptable to the Bank, warehouse receipts in the Bank's name evidencing the
storage of inventory.

(v)At any reasonable time and from time to time, allow Bank to have the right,
upon demand, to inspect and examine inventory and to check and test the same as
to quality,

15

--------------------------------------------------------------------------------

quantity, value and condition and the Borrower agrees to reimburse the Bank for
the Bank's reasonable costs and expenses in so doing.

6.18Location of the Harvested Crops: Any Crops now or hereafter harvested or
removed shall not be stored with a bailee, warehouseman or similar party without
the Bank's prior written consent and shall be kept only at the following
location(s): 38558 Rd. 128, Cutler, CA 93615; 8418 South Lac Jac Ave., Parlier,
CA 93648; 7409 W. Central Ave., Fresno, CA 93706; 401 S. St. Helena Hwy., St.
Helena, CA 94574; 1777 Metz Road, Soledad, CA 93960; 1175 Commerce Blvd., Suite
D, American Canyon, CA 94503; and 1075 Golden Gate Drive, Napa, CA 94559.

6.19Care and Preservation of the Crops:


(i)Attend to and care for the Crops and do or cause to be done any and all acts
that may at any time be appropriate or necessary to grow, farm, cultivate,
irrigate, fertilize, fumigate, prune, harvest, pick, clean, preserve and protect
the Crops.

(ii)Not commit or suffer to be committed any waste of or damage to the Crops

(iii)Permit the Bank and any of its agents, employees or representatives to
enter upon the Borrower's premises at any reasonable time and from time to time
for the purpose of examining and inspecting the Crops.

(iv)Harvest and prepare the Crops for market and promptly notify the Bank when
any of the Crops are ready for market.

(v)Keep the Crops separate and always capable of identification.

(vi)Comply with any requirements or instructions of the Bank with respect to
hauling, shipping, storing, marketing and otherwise preparing, handling and
disposing of the Crops.



6.20Evidence of Water Availability: At such times as the Bank may request, to
deliver to the Bank a certificate stating that the amount of water available and
projected to be available is sufficient to conduct operations materially similar
to prior years' operations, as evidenced by information provided by the Borrower
to the Bank. Such certificate shall be signed, at the Bank's option, either by
the Borrower or by an independent third party, such as an officer of the
Borrower's water district or other supplier of water.

SECTION
7
EVENTS OF DEFAULT

Any one or more of the following described events shall constitute an event of
default (an "Event of Default") under this Agreement:

7.1Non-Payment: Any Borrower shall fail to pay the principal amount of any
Obligations when due or interest on the Obligations within 5 days of when due.

7.2Performance Under This Agreement: The Borrowers or any Guarantor shall fail
in any material respect to perform or observe any term, covenant or agreement
contained in this Agreement or in any document, instrument or agreement relating
to this Agreement or any other document or agreement executed by the Borrowers
or any Guarantor with or in favor of Bank and any such failure shall continue
unremedied for more than 30 days after the occurrence thereof.

7.3Representations and Warranties; Financial Statements: Any representation or
warranty made by the Borrower under or in connection with this Agreement or any
financial statement given by the

16

--------------------------------------------------------------------------------

Borrower or any guarantor shall prove to have been incorrect in any material
respect when made or given or when deemed to have been made or given.

7.4Other Agreements: If there is a default under any agreement to which Borrower
is a party with Bank or with a third party or parties resulting in a right by
the Bank or by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of
$250,000.00.

7.5Insolvency: The Borrower or any guarantor shall: (i) become insolvent or be
unable to pay its debts as they mature; (ii) make an assignment for the benefit
of creditors or to an agent authorized to liquidate any substantial amount of
its properties and assets; (iii) file a voluntary petition in bankruptcy or
seeking reorganization or to effect a plan or other arrangement with creditors;
(iv) file an answer admitting the material allegations of an involuntary
petition relating to bankruptcy or reorganization or join in any such petition;
(v) become or be adjudicated a bankrupt; (vi) apply for or consent to the
appointment of, or consent that an order be made, appointing any receiver,
custodian or trustee, for itself or any of its properties, assets or businesses;
or (vii) in an involuntary proceeding, any receiver, custodian or trustee shall
have been appointed for all or substantial part of the Borrower's or guarantor's
properties, assets or businesses and shall not be discharged within 30 days
after the date of such appointment.

7.6Execution: Any writ of execution or attachment or any judgment lien shall be
issued against any property of the Borrower and shall not be discharged or
bonded against or released within 30 days after the issuance or attachment of
such writ or lien.

7.7Revocation or Limitation of Guaranty: Any guaranty shall be revoked or
limited or its enforceability or validity shall be contested by any guarantor,
by operation of law, legal proceeding or otherwise or any guarantor who is a
natural person shall die.

7.8Suspension: The Borrower shall voluntarily suspend the transaction of
business or allow to be suspended, terminated, revoked or expired any permit,
license or approval of any governmental body necessary to conduct the Borrower's
business as now conducted.

17

--------------------------------------------------------------------------------



7.9Material Adverse Change: If there occurs a material adverse change in the
Borrower's business or financial condition, or if there is a material impairment
of the prospect of repayment of any portion of the Obligations or there is a
material impairment of the value or priority of the Bank's security interest in
the Collateral, or if a Borrower who is a natural person shall die.

7.10Change in Ownership: There shall occur a sale, transfer, disposition or
encumbrance (whether voluntary or involuntary to), or an agreement shall be
entered into to do so with, any Person or group of Persons (as such terms are
defined pursuant to Federal securities laws) with respect to more than 19% of
the issued and outstanding capital stock of the Borrower and, as a result
thereof, such Person or group of Persons has the ability to direct or cause the
direction of the management and policies of the Borrower.

7.11Impairment of Collateral. There shall occur any injury or damage to all or
any part of the Collateral or all or any part of the Collateral shall be lost,
stolen or destroyed.

7.12Water Quality/Amount. The Borrower's water is or is projected to be
insufficient in amount or unsuitable in quality, as determined by the Bank in
either case, to conduct operations as described in projections or by information
provided by Borrower to the Bank.

SECTION
8
REMEDIES ON DEFAULT

Upon the occurrence of any Event of Default, the Bank may, at its sole and
absolute election, without demand and only upon such notice as may be required
by law:

8.1Acceleration: Declare any or all of the Borrower's indebtedness owing to the
Bank, whether under this Agreement or any other document, instrument or
agreement, immediately due and payable, whether or not otherwise due and
payable.

8.2Cease Extending Credit: Cease making Advances or otherwise extending credit
to or for the account of the Borrower under this Agreement or under any other
agreement now existing or hereafter entered into between the Borrower and the
Bank.

8.3Termination: Terminate this Agreement as to any future obligation of the Bank
without affecting the Borrower's obligations to the Bank or the Bank's rights
and remedies under this Agreement or under any other document, instrument or
agreement.

8.4Letters of Credit: Require the Borrower to pay immediately to the Bank, for
application against drawings under any outstanding Letters of Credit, the
outstanding principal amount of any such Letters of Credit which have not
expired. Any portion of the amount so paid to the Bank which is not applied to
satisfy draws under any such Letters of Credit or any other obligations of the
Borrower to the Bank shall be repaid to the Borrower without interest.

8.5Protection of Security Interest: Make such payments and do such acts as the
Bank, in its sole judgment, considers necessary and reasonable to protect its
security interest or lien in the Collateral. The Borrower hereby irrevocably
authorizes the Bank to pay, purchase, contest or compromise any encumbrance,
lien or claim which the Bank, in its sole judgment, deems to be prior or
superior to its security interest. Further, the Borrower hereby agrees to pay to
the Bank, upon demand therefor, all expenses and expenditures (including
attorneys' fees) incurred in connection with the foregoing.

8.6Foreclosure: Enforce any security interest or lien given or provided for
under this Agreement or under any security agreement, mortgage, deed of trust or
other document, in such manner and such order, as to all or any part of the
properties subject to such security interest or lien, as the Bank, in its sole
judgment, deems to be necessary or appropriate and the Borrower hereby waives

18

--------------------------------------------------------------------------------

any and all rights, obligations or defenses now or hereafter established by law
relating to the foregoing. In the enforcement of its security interest or lien,
the Bank is authorized to enter upon the premises where any Collateral is
located and take possession of the Collateral or any part thereof, together with
the Borrower's records pertaining thereto, or the Bank may require the Borrower
to assemble the Collateral and records pertaining thereto and make such
Collateral and records available to the Bank at a place designated by the Bank.
The Bank may sell the Collateral or any portions thereof, together with all
additions, accessions and accessories thereto, giving only such notices and
following only such procedures as are required by law, at either a public or
private sale, or both, with or without having the Collateral present at the time
of the sale, which sale shall be on such terms and conditions and conducted in
such manner as the Bank determines in its sole judgment to be commercially
reasonable. The Collateral may be disposed of in its then condition without any
preparation or processing. In connection with any disposition of the Collateral,
the Bank may disclaim any warranty relating to title, possession or quiet
enjoyment. Any deficiency which exists after the disposition or liquidation of
the Collateral shall be a continuing liability of the Borrower to the Bank and
shall be immediately paid by the Borrower to the Bank.

8.7Care and Possession of the Crops: Enter upon the Borrower's premises and,
using any and all of the Borrower's equipment, machinery, tools, farming
implements and supplies, and improvements located on the Borrower's premises:
(i) farm, cultivate, irrigate, fertilize, fumigate, prune and perform any other
act of acts appropriate or necessary to grow, care for, maintain, preserve and
protect the Crops (using any water located in, on or adjacent to the Borrower's
premises); (ii) harvest, pick, clean and remove the Crops from the Borrower's
premises; and (iii) appraise, store, prepare for public or private sale,
exhibit, market and sell the Crops and the products thereof; provided that the
Borrower hereby agrees that, if the Borrower is the owner of the real property
upon which the farming operations are located, the Bank shall not be responsible
or liable for returning the such property to its condition immediately preceding
its use as provided herein or for doing such acts as may be necessary to permit
future crops to be grown on such property.

8.8Non-Exclusivity of Remedies: Exercise one or more of the Bank's rights set
forth herein or seek such other rights or pursue such other remedies as may be
provided by law, in equity or in any other agreement now existing or hereafter
entered into between the Borrower and the Bank, or otherwise.

8.9Application of Proceeds: All amounts received by the Bank as proceeds from
the disposition or liquidation of the Collateral shall be applied to the
Borrower's indebtedness to the Bank as follows: first, to the costs and expenses
of collection, enforcement, protection and preservation of the Bank's lien in
the Collateral, including court costs and reasonable attorneys' fees, whether or
not suit is commenced by the Bank; next, to those costs and expenses incurred by
the Bank in protecting, preserving, enforcing, collecting, liquidating, selling
or disposing of the Collateral; next, to the payment of accrued and unpaid
interest on all of the Obligations; next, to the payment of the outstanding
principal balance of the Obligations; and last, to the payment of any other
indebtedness owed by the Borrower to the Bank. Any excess Collateral or excess
proceeds existing after the disposition or liquidation of the Collateral will be
returned or paid by the Bank to the Borrower.

If any non-cash proceeds are received in connection with any sale of Collateral,
the Bank shall not apply such non-cash proceeds to the Obligations unless and
until such proceeds are converted to such; provided, however, that if such
non-cash proceeds are not expected on the date of receipt thereof to be
converted to cash within one year after such date, the Bank shall use
commercially reasonable efforts to convert such non-cash proceeds to cash within
such one year period.

19

--------------------------------------------------------------------------------

SECTION
9
MISCELLANEOUS

9.1Amounts Payable on Demand: If the Borrower shall fail to pay on demand any
amount so payable under this Agreement, the Bank may, at its option and without
any obligation to do so and without waiving any default occasioned by the
Borrower having so failed to pay such amount, create an Advance under this
Agreement in an amount equal to the amount so payable, which Advance shall
thereafter bear interest as provided hereunder.

9.2Default Interest Rate: If an Event of Default, or an event which, with notice
or passage of time could become an Event of Default, has occurred or is
continuing, the Borrower shall pay to the Bank interest on any Indebtedness or
amount payable under this Agreement at a rate which is 3% in excess of the rate
or rates then in effect under this Agreement.

9.3Assignment of the Borrower's Rights in the Crops:


(i)If the Crops or any portion or portions thereof become infected by disease or
are destroyed by order of any local, state or federal authority, and, by reason
thereof, the Borrower is entitled to be indemnified by such authority, the
Borrower hereby assigns to the Bank any and all such sums due from such
authority, and the Bank is hereby authorized to receive, collect and sue for the
same, and the Borrower hereby orders and directs that any such sums be paid
directly to the Bank.

(ii)In addition, the Borrower hereby assigns and transfers to the Bank all of
the Borrower's rights and interests in and to any monies now or hereafter placed
in any funds of any marketing association, corporation, cooperative,
partnership, firm or individual now, heretofore or hereafter handling or having
to do with any of the Crops now growing or heretofore or hereafter grown in the
Borrower's farming operations or connected with the growing, marketing, farming
or other handling of such Crops and the Borrower hereby assigns and transfers to
the Bank all stock and all other interests, benefits and rights of the Borrower
in any such marketing association, corporation, cooperative, partnership, firm
or individual having anything to do with such Crops and all monies due or
becoming due to the Borrower from any one or more of them.



9.4Reliance and Further Assurances: Each warranty, representation, covenant,
obligation and agreement contained in this Agreement shall be conclusively
presumed to have been relied upon by the Bank regardless of any investigation
made or information possessed by the Bank and shall be cumulative and in
addition to any other warranties, representations, covenants and agreements
which the Borrower now or hereafter shall give, or cause to be given, to the
Bank. Borrower agrees to execute all documents and instruments and to perform
such acts as the Bank may reasonably deem necessary to confirm and secure to the
Bank all rights and remedies conferred upon the Bank by this agreement and all
other documents related thereto.

9.5Attorneys' Fees: Borrower shall pay to the Bank all costs and expenses,
including but not limited to reasonable attorneys fees, incurred by Bank in
connection with the administration, enforcement, including any bankruptcy,
appeal or the enforcement of any judgment or any refinancing or restructuring of
this Agreement or any document, instrument or agreement executed with respect
to, evidencing or securing the indebtedness hereunder.

9.6Notices: All notices, payments, requests, information and demands which
either party hereto may desire, or may be required to give or make to the other
party hereto, shall be given or made to such party by hand delivery or through
deposit in the United States mail, postage prepaid, or by

20

--------------------------------------------------------------------------------

facsimile delivery, or to such other address as may be specified from time to
time in writing by either party to the other.

To the Borrower:
GOLDEN STATE VINTNERS
607 Airport Road
Napa, CA 94558
Attn: Jeffrey B. O'Neill
FAX: (707) 254-4900 To the Bank:
BANK OF THE WEST
Fresno Office (ABC)
2035 Fresno Street
Fresno, CA 93721
Attn: Jay R. Dibble
FAX: (559) 487-2157

9.7Waiver: Neither the failure nor delay by the Bank in exercising any right
hereunder or under any document, instrument or agreement mentioned herein shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any other document, instrument or agreement mentioned
herein preclude other or further exercise thereof or the exercise of any other
right; nor shall any waiver of any right or default hereunder, or under any
other document, instrument or agreement mentioned herein, constitute a waiver of
any other right or default or constitute a waiver of any other default of the
same or any other term or provision.

9.8Conflicting Provisions: To the extent the provisions contained in this
Agreement are inconsistent with those contained in any other document,
instrument or agreement executed pursuant hereto, the terms and provisions
contained herein shall control. Otherwise, such provisions shall be considered
cumulative.

9.9Binding Effect; Assignment: This Agreement shall be binding upon and inure to
the benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Bank.
The Bank may sell, assign or grant participation in all or any portion of its
rights and benefits hereunder. The Borrower agrees that, in connection with any
such sale, grant or assignment, the Bank may deliver to the prospective buyer,
participant or assignee financial statements and other relevant information
relating to the Borrower and any guarantor.

9.10Jurisdiction: This Agreement, any notes issued hereunder, the rights of the
parties hereunder to and concerning the Collateral, and any documents,
instruments or agreements mentioned or referred to herein shall be governed by
and construed according to the laws of the State of California without regard to
conflict of law principles, to the jurisdiction of whose courts the parties
hereby submit.

9.11Waiver of Jury Trial: THE BORROWER AND THE BANK EACH WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWER AND THE BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE
TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY

21

--------------------------------------------------------------------------------

SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

9.12Counterparts: This Agreement may be executed in any number of counterparts
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.

9.13Headings: The headings herein set forth are solely for the purpose of
identification and have no legal significance.

9.14Entire Agreement and Amendments: This Agreement and all documents,
instruments and agreements mentioned herein constitute the entire and complete
understanding of the parties with respect to the transactions contemplated
hereunder. All previous conversations, memoranda and writings between the
parties pertaining to the transactions contemplated hereunder not incorporated
or referenced in this Agreement or in such documents, instruments and agreements
are superseded hereby. This Agreement may be amended only by an instrument in
writing signed by the Borrower and the Bank.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first hereinabove written.

BANK:   BORROWER:           BANK OF THE WEST   GOLDEN STATE VINTNERS          
BY: /s/  JAY R. DIBBLE      

--------------------------------------------------------------------------------

  BY: /s/  JOHN KELLEHER      

--------------------------------------------------------------------------------

NAME: Jay R. Dibble, Vice President   NAME: John Kelleher, Chief Financial
Officer and Secretary                 BY: /s/  RALPH LENAMON      

--------------------------------------------------------------------------------

      NAME: Ralph Lenamon, Treasurer

22

--------------------------------------------------------------------------------

CERTIFIED CORPORATE RESOLUTION TO BORROW

        WHEREAS, GOLDEN STATE VINTNERS (the "Corporation") has made application
to BANK OF THE WEST (the "Bank") for credit accommodations which may consist of
but shall in no way be limited to the following: the renewal, continuation or
extension of an existing obligation; the extension of a new loan, line of credit
or commitment; the issuance of letters of credit or banker's acceptances; or the
purchase or sale through Bank of foreign currencies.

        RESOLVED, that: any one of the following officers: JEFFREY B. O'NEILL,
as the CHIEF EXECUTIVE OFFICER AND PRESIDENT of the Corporation, or JOHN
KELLEHER, as the CHIEF FINANCIAL OFFICER AND SECRETARY of the Corporation, or
RALPH LENAMON, as the TREASURER of the Corporation, are authorized, in the name
of and on behalf of the Corporation to:

(a)Borrow money from the Bank in such amounts and upon such terms and conditions
as are agreed upon by the officers of the Corporation and the Bank; and execute
and deliver or endorse such evidences of indebtedness or renewals thereof or
agreements therefor as may be required by the Bank, all in such form and content
as the officers of the Corporation executing such documents shall approve (which
approval shall be evidenced by the execution and delivery of such documents);
provided, however, that the maximum amount of such indebtedness shall not exceed
the principal sum of $32,000,000.00 exclusive of any interest, fees, attorneys'
fees and other costs and expenses related to the indebtedness.

(b)Execute such evidences of indebtedness, agreements, security instruments and
other documents and to take such other actions as are herein authorized.

(c)Sell to or discount or re-discount with the Bank any and all negotiable
instruments, contracts or instruments or evidences of indebtedness at any time
held by the Corporation; and endorse, transfer and deliver the same, together
with guaranties of payment or repurchase thereof, to the Bank (for which the
Bank is hereby authorized and directed to pay the proceeds of such sale,
discount or re-discount as directed by such endorsement without inquiring into
the circumstances of its issue or endorsement or the disposition of such
proceeds).

(d)Withdraw, receive and execute receipts for deposits and withdrawals on
accounts of the Corporation maintained with the Bank.

(e)Grant security interests and liens in any real, personal or other property
belonging to or under the control of the Corporation as security for any
indebtedness of the Corporation to the Bank; and execute and deliver to the Bank
any and all security agreements, pledges, mortgages, deeds of trust and other
security instruments and any other documents to effectuate the grant of such
security interests and liens, which security instruments and other documents
shall be in such form and content as the officers of the Corporation executing
such security instruments and other documents shall approve and which approval
shall be evidenced by the execution and delivery of such security instruments
and other documents.

(f)Apply for letters of credit or seek the issuance of banker's acceptances
under which the Corporation shall be liable to the Bank for repayment.

(g)Purchase and sell foreign currencies, on behalf of the Corporation, whether
for immediate or future delivery, in such amounts and upon such terms and
conditions as the officer(s) authorized herein may deem appropriate, and give
any instructions for transfers or deposits of monies by check, drafts, cable,
letter or otherwise for any purpose incidental to the foregoing, and authorize
or direct charges to the depository account or accounts of the Corporation for
the cost of any foreign currencies so purchased through the Bank.

23

--------------------------------------------------------------------------------

(h)To designate in writing to the Bank in accordance with the terms of any
agreement or other document executed by the above-named individuals one or more
individuals who shall have the authority to as provided herein, to:

(1)request advances under lines of credit extended by the Bank to the
Corporation;

(2)apply for letters of credit or seek the issuance of banker's acceptances
under which the Corporation shall be liable to the Bank for repayment;

(3)make deposits and receive and execute receipts for deposits on accounts of
the Corporation maintained with the Bank;

(4)make withdrawals and receive and execute receipts for withdrawals on account
of the Corporation maintained with the Bank;

(5)purchase and sell foreign currencies.

(i)Enter into derivative transactions, including but not limited to, interest
rate swaps, caps, floors, collars, swaptions, and forwards.

(j)Transact any other business with the Bank incidental to the powers
hereinabove stated.

        RESOLVED FURTHER, that all such evidences of indebtedness, agreements,
security instruments and other documents executed in the name of and on behalf
of the Corporation and all such actions taken on behalf of the Corporation in
connection with the matters described herein are hereby ratified and approved.

        RESOLVED FURTHER, that the Bank is authorized to act upon these
resolutions until written notice of their revocation is delivered to the Bank.

        RESOLVED FURTHER, that any resolution set forth herein is in addition to
and does not supersede any resolutions previously given by the Corporation to
the Bank.

        RESOLVED FURTHER, that the Secretary of the Corporation be, and hereby
is, authorized and directed to prepare, execute and deliver to the Bank a
certified copy of the foregoing resolutions.

        I do hereby certify that I am John Kelleher, the Secretary of GOLDEN
STATE VINTNERS, a California corporation, and I do hereby further certify that
the foregoing is a true copy of the resolutions of the Board of Directors of the
Corporation adopted and approved by unanimous written consent.

        I hereby further certify that such resolutions are presently in full
force and effect and have not been amended or revoked. I do further certify that
the following persons have been duly elected and qualified as and, this day are,
officers of the Corporation, holding their respective offices appearing below
their names, and that the signatures appearing opposite their names are the
genuine signatures of such persons.

NAME OF OFFICER: JEFFREY B. O'NEILL
TITLE: CHIEF EXECUTIVE OFFICER AND PRESIDENT   /s/  JEFFREY B. O'NEILL      

--------------------------------------------------------------------------------

(SIGNATURE)       NAME OF OFFICER: JOHN KELLEHER
TITLE: CHIEF FINANCIAL OFFICER AND SECRETARY   /s/  JOHN KELLEHER      

--------------------------------------------------------------------------------

(SIGNATURE)       NAME OF OFFICER: RALPH LENAMON
TITLE: TREASURER   /s/  RALPH LENAMON      

--------------------------------------------------------------------------------

(SIGNATURE)

24

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this document is executed as of                        ,
            .

NAME OF CORPORATION:   GOLDEN STATE VINTNERS             BY: /s/  JOHN
KELLEHER      

--------------------------------------------------------------------------------

NAME: JOHN KELLEHER, SECRETARY

25

--------------------------------------------------------------------------------



QuickLinks


CREDIT AGREEMENT
